 



Exhibit 10.12

EMPLOYMENT AGREEMENT

     This Agreement is entered into by and between Computer Associates
International, Inc. (the “Company”) and Donald Friedman (the “Employee”) as of
March 23, 2005. Subject to the Employee’s satisfactory completion of pre- and
post-employment background, reference and other checks, the Employee’s
employment under this Agreement will begin on or around April 15, 2005 (the
first day of employment, the “Effective Date”).

     1. Employment, Duties, Authority and Work Standards. The Company hereby
agrees to employ the Employee as Chief Marketing Officer and the Employee hereby
accepts such position and agrees to serve the Company and its affiliates from
time to time (together, the “Group”) in such capacity during the Employment
Period (as defined below). The Employee shall report directly to the Company’s
Chief Executive Officer. The Employee’s duties, responsibilities and authority
shall be such duties, responsibilities and authority as are consistent with the
above job title and such other duties, responsibilities and authority as the
Chief Executive Officer shall from time to time specify. The Employee will
(a) serve the Group faithfully, diligently and to the best of the Employee’s
ability under the direction of the Chief Executive Officer, (b) devote his full
working time and best efforts, attention and energy to the performance of his
duties to the Group and (c) not do anything inconsistent with his duties to the
Group.

     During the Employment Period, the Employee will not render any business,
commercial or professional services to any non-member of the Group, except that
the Employee may serve on corporate, civic or charitable boards, so long as
these activities do not interfere with the performance of his responsibilities
under this Agreement and such service is approved by the Board of Directors of
the Company (the “Board”).

     2. Laws; Other Agreements. The Employee represents that his employment
hereunder will not violate any law or duty by which he is bound, and will not
conflict with or violate any agreement or instrument to which the Employee is a
party or by which he is bound.

     3. Compensation.

          (a) In consideration of services that the Employee will render to the
Company, the Company agrees to initially pay the Employee, during the Employment
Period, the sum of $400,000 per annum (less applicable withholdings) (the “Base
Salary”), payable semi-monthly concurrent with the Company’s normal payroll
cycle. The Base Salary may be increased from time to time, at the discretion of
the Board or a committee thereof. During the Employment Period, the Employee
will be entitled to four (4) weeks of paid annual vacation. The Company will
make available to the Employee corporate housing or other reasonable
accommodations in Suffolk County, NY, for the period during which the Employee
is working in the Company’s offices in Islandia, NY on a full-time basis.

          (b) During the Employment Period, with respect to each of the
Company’s fiscal years ending March 31, 2006, March 31, 2007 and March 31, 2008,
management shall recommend that the Employee be eligible to receive an annual
cash bonus (“Annual Bonus”) under the Company’s 2002 Incentive Plan or a
successor plan (the “Incentive Plan”) with a target level of at least $400,000,
provided that such targeted amount and the other terms and conditions of such
Annual Bonus shall be subject to determination and approval of the Compensation
and Human Resource Committee of the Board of Directors (the “Compensation
Committee”) in accordance with the terms of the Incentive Plan.

          (c) As of the Effective Date, the Employee will be granted an award of
10,000 restricted shares (“Restricted Stock”) of Common Stock, subject to
restrictions on transferability as set forth in the Incentive Plan and the
Restricted Stock grant agreement provided to the Employee. Such Restricted Stock
grant agreement shall provide that the restrictions applicable to the Restricted
Stock shall lapse in three approximately equal installments on each of the first
three anniversaries of the grant date, provided the Employee remains employed
through the applicable vesting date.

          In addition, as of the Effective Date, the Employee will be granted
options to purchase

1



--------------------------------------------------------------------------------



 



50,000 shares of Common Stock (the “Options”), subject to the terms and
conditions set forth in the Incentive Plan and the Option grant agreement
provided to the Employee. Such Option grant agreement shall provide that the
Options will vest in three approximately equal installments on each of the first
three anniversaries of the grant date, provided the Employee remains employed
through the applicable vesting date.

     4. Benefits and Perquisites. During the term of the Employee’s employment,
the Employee shall be eligible to participate in all pension, welfare and
benefit plans and perquisites generally made available to other senior employees
of the Company.

     5. Termination; Termination Payments.

          (a) Unless the Employee’s employment shall sooner terminate for any
reason pursuant to paragraph 5 of this Agreement, the “Employment Period” shall
commence on the Effective Date and shall initially terminate on the third
anniversary of the Effective Date, except that beginning on the third
anniversary of the Effective Date, the Employment Period will automatically
extend for one year unless either the Employee or the Company gives at least
90 days’ advance written notice of non-extension.

          (b) In the event that the Employee’s employment is terminated during
the Employment Period (i) by the Employee for Good Reason (as defined in
Appendix A) or (ii) by the Company without Cause (as defined in Appendix A),
other than as a result of the Employee’s death or disability (within the meaning
of the Company’s long-term disability program then in effect), subject to the
Employee’s execution and delivery of a valid and effective release and waiver in
a form satisfactory to the Company, the Company shall pay the Employee a lump
sum cash amount equal to one (1) times Employee’s Base Salary, within thirty
(30) days following the effective date of such release and waiver.

          (c) Notwithstanding anything herein to the contrary, upon the
termination of the Employee’s employment for any reason, the rights of the
Employee with respect to any shares of restricted stock or options to purchase
Common Stock held by the Employee which, as of the Termination Date, have not
been forfeited shall be subject to the applicable rules of the plan or agreement
under which such restricted stock or options were granted as they exist from
time to time. In addition, upon the termination of the Employee’s employment for
any reason, the Company shall pay to the Employee his Base Salary through the
Termination Date, plus any unused vacation time accrued through the Termination
Date. Any vested benefits and other amounts that the Employee is otherwise
entitled to receive under any employee benefit plan, policy, practice or program
of the Company or any of its affiliates shall be payable in accordance with such
employee benefit plan, policy, practice or program as the case may be, provided
that the Employee shall not be entitled to receive any other payments or
benefits in the nature of severance or termination pay.

          (d) In the event that the Agreement expires pursuant to paragraph 5(a)
or the Employee resigns without Good Reason, is terminated for Cause, or dies or
becomes disabled (within the meaning of the Company’s long-term disability
program then in effect) during the Employment Period, no benefits shall be
payable to the Employee under paragraph 5(b) of this Agreement, but the terms
and conditions of paragraph 5(c) shall remain in effect.

     6. No Duration of Employment. Notwithstanding anything else contained in
this Agreement to the contrary, the Company and the Employee each acknowledge
and agree that the Employee’s employment with the Company may be terminated by
either the Company upon 60 days’ written notice to the Employee (subject to the
provisions of paragraph 5 of this Agreement) or by the Employee upon 60 days’
written notice to the Company (subject to the provisions of paragraph 5 of this
Agreement), at any time and for any reason, with or without Cause; provided that
this Agreement may be terminated for Cause immediately upon written notice from
the Company to the Employee; and provided further that the Company may determine
to waive all or part of the Employee’s 60 days’ notice period at its discretion
(and will then pay the Employee in lieu of such waived notice period). In
addition, this Agreement shall automatically terminate upon Employee’s death or
disability (determined in accordance with the Company’s practices and policies).
Upon termination of the Employee’s employment for any reason whatsoever, the
Company shall have no further obligations to the Employee other than those set
forth in paragraph 5 of this Agreement. The effective date of the Employee’s
termination of employment shall be referred to herein as the “Termination Date.”

2



--------------------------------------------------------------------------------



 



     7. General.

          (a) Any notice required or permitted to be given under this Agreement
shall be made either:

               (i) by personal delivery to the Employee or, in the case of the
Company, to the Company’s principal office (“Principal Office”) located at One
Computer Associates Plaza, Islandia, New York 11749, Attention: Senior Vice
President – Human Resources, or

               (ii) in writing and sent by registered mail, postage prepaid, to
the Employee’s residence, or, in the case of the Company, to the Company’s
Principal Office.

          (b) This Agreement shall be binding upon the Employee and his heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its successors and assigns and any subsidiary or parent of the Company.

          (c) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles. Any action relating to this Agreement shall be brought exclusively
in the state or federal courts of the State of New York.

          (d) This Agreement, the Employment and Confidentiality Agreement
executed by the Employee on or about the Effective Date and the other documents
referred to herein represent the entire agreement between the Employee and the
Company related to the Employee’s employment and supersede any and all previous
oral or written communications, representations or agreements related thereto.
This Agreement may only be modified, in writing, jointly by the Employee and a
duly authorized representative of the Company. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

          (e) The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not in any way be impaired and shall remain enforceable
to the fullest extent permitted by law. In addition, waiver by any party hereto
of any breach or default by the other party of any of the terms of this
Agreement shall not operate as a waiver of any other breach or default, whether
similar to or different from the breach or default waived. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its or
his rights hereunder on any occasion or series of occasions.

CAUTION TO EXECUTIVE: This Agreement affects important rights. DO NOT sign it
unless you have read it carefully and are satisfied that you understand it
completely.

              COMPUTER ASSOCIATES
INTERNATIONAL, INC.
 
       
/s/ Donald Friedman
  By:   /s/ Andrew G. Goodman
 
       
Donald Friedman
  Name:   Andrew G. Goodman

  Title:   Senior Vice President, HR

3



--------------------------------------------------------------------------------



 



Appendix A

     For purposes of this Agreement, “Cause” means any of the following:

          (1) The Employee’s continued failure, either due to willful action or
as a result of gross neglect, to substantially perform his duties and
responsibilities to the Group under this Agreement (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness)
that, if capable of being cured, has not been cured within thirty (30) days
after written notice is delivered to the Employee, which notice specifies in
reasonable detail the manner in which the Company believes the Employee has not
substantially performed his duties and responsibilities.

          (2) The Employee’s engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group.

          (3) The Employee’s indictment or conviction of, or plea of guilty or
nolo contendere to, a felony or any other crime involving dishonesty, fraud or
moral turpitude.

          (4) The Employee’s being found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not he admits or denies
liability).

          (5) The Employee’s breach of his fiduciary duties to the Group which
may reasonably be expected to have a material adverse effect on the Group.
However, to the extent the breach is curable, the Company must give the Employee
notice and a reasonable opportunity to cure.

          (6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.

          (7) The Employee’s withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.

          (8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).

          (9) The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.

          (10) The Employee’s violation of the Group’s (i) Workplace Violence
Policy or (ii) policies on discrimination, unlawful harassment or substance
abuse.

     For this definition, no act or omission by the Employee will be “willful”
unless it is made by the Employee in bad faith or without a reasonable belief
that his act or omission was in the best interests of the Group.

4



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Good Reason” shall mean any of the
following:

          (1) Any material and adverse change in the Employee’s position with
the Group;

          (2) Any material and adverse reduction in the Employee’s authorities
or responsibilities other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith;

          (3) Any reduction by the Company in the Employee’s Base Salary or
target level of Annual Bonus as set forth in Sections 3(a) and (b),
respectively, other than any such reduction agreed to by the Employee in
writing;

          (4) The Company’s material breach of this Agreement; or

          (5) The Employee ceases to report to the Chief Executive Officer of
the Company;

          provided that, no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason.”

5